Citation Nr: 1507472	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  13-03 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New York, New York


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Wieneck, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1965 to December 1967.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision in which the RO, inter alia, awarded service connection for chronic PTSD and assigned an initial 30 percent rating, effective March 4, 2011.  In February 2012, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.  In a December 2012 rating decision, the RO awarded a higher, initial 50 percent rating for PTSD, effective March 4, 2011.  

As the Veteran disagreed with the initial rating assigned following the award of service connection for PTSD, the Board has characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO awarded a higher initial rating during the pendency of the appeal, inasmuch as higher ratings are available for the disability, and a veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher initial rating for PTSD remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2013, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence in support of his claim, accompanied by a signed waiver of initial agency of original jurisdiction (AOJ) review.  See 38 C.F.R. §§ 20.800, 20.1304 (2014).

The Board notes that, in addition to the paper claims file, the Veteran  has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files.  A review of the documents in the Virtual VA and VBMS files reveals that, with the exception of the April 2013 hearing transcript and VA treatment records dated through December 2012, the documents in Virtual VA and VBMS are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For reasons express below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on this claim is warranted. 

The Veteran was last afforded a VA examination to determine the severity of his service-connected chronic PTSD in May 2011.  During his April 2013 hearing, the Veteran testified that his PTSD symptoms have worsened.  Specifically, he testified that he suffers from a lack of sleep, cannot stand to be around people and is alienating his friends and family.  He further testified that he recently had a panic attack and "almost took his life."  He reports feeling claustrophobic and that he gets frequent panic attacks that usually occur in the middle of the night and sometimes during the course of the day.  In addition, records of VA treatment since the May 2011 examination reflect that the Veteran is experiencing anxiety and depressive symptoms at varying intensity as well as passive suicidal thoughts.  

Considering his assertions during the April 2013 hearing in conjunction with the time period since the 2011 examination, the Board finds that the evidence suggests the possible worsening of his disability, warranting re-examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

Hence, the AOJ should arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional.   The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to accomplishing the above-requested action, to ensure that all due process requirements are met and the record is complete, undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, it appears that there may be outstanding VA treatment records not yet associated with the record.  The claims file documents that the Veteran consistently sought VA treatment from the VA New York Harbor Health Care System through December 2012, but that there are no treatment records dated after December 2012.  On remand, the AOJ should obtain any outstanding VA treatment records dated since December 2012, as well as any Vet Center records..

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal. 

Adjudication of the claim should include consideration of whether "staged" rating (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson, is warranted.  The AOJ should consider all evidence associated with the claims file since the last adjudication-to include, for the sake of efficiency, evidence submitted to the Board (notwithstanding the waiver of initial AOJ consideration of the evidence).

Accordingly, this matter is hereby REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated since December 2012, as  well as any Vet Center records, following the procedures set forth in 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

2. Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3. After completion of the above development, and after obtaining any outstanding records, arrange for the Veteran to undergo VA mental disorders examination, by an appropriate mental health professional, for evaluation of his service-connected PTSD. 

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be set forth, in detail.

The examiner should identify, and comment on the nature, frequency and/or severity (as appropriate), of all psychiatric symptoms found to be present, and comment on the impact of such on the Veteran's occupational and social functioning.  He or she should discuss those findings in light of the applicable rating criteria and in relation to the pertinent evidence of record-particularly the Veteran's previous VA examination conducted in May 2011, and any lay and clinical evidence suggesting that his overall mental health symptoms have worsened, resulting in more severe occupational and social impairment. 

The examiner should provide a full multi-axial diagnosis, to include assignment of a Global Assessment of Functioning (GAF)) score representing the level of impairment due to PTSD, and explanation of what the score means. 

Based on the examination findings/testing results, and review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since May 2011 the Veteran's service-connected PTSD has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

Complete, clearly-stated rationale for the conclusions reached must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished to the extent possible in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any other notification  and/or development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority (to include consideration of whether staged rating of the disability, pursuant to Fenderson (cited above) is appropriate).

6 . If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the claims file is returned to the Board.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




